16-2893-cv
Shetiwy v. Midland Credit Mgmt.


                                  UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT


                                        SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 15th day of December, two thousand seventeen.

PRESENT:           JOSÉ A. CABRANES,
                   DEBRA A. LIVINGSTON,
                   SUSAN L. CARNEY,
                                Circuit Judges.



AMAL SHETIWY, and other similarly situated, LOUIS C.
YEOSTROS, and other similarly situated, JOHN
MURPHY, and other similarly situated, PLAMEN
PANKOFT, and other similarly situated, PATRICIA R.
DIFFLEY, SPIROS ARGYROS, JOHANNA ARBELAEZ,
NICHOLAS DOUDALIS, NICOLE GAGNON, and other
similarly situated, SAFET KOLJENOVIC, MAGDI
ABDALLA, AHMED HASSAN, EKATEREINE SKOTEDIS,
and other similarly situated, VIELKA VARGAS, and
other similarly situated, ROSE VILLANEUVA, and other
similarly situated,

                             Plaintiffs-Appellants,             16-2893-cv

                             v.
                                                      1
MIDLAND CREDIT MANAGEMENT, AKA MIDLAND
FUNDING LLC, CAVALRY PORTFOLIO SERVICES LLC,
DEBTONE, LLC, CACH, LLC, LVNV FUNDING,
LLC, ASSET ACCEPTANCE LLC, FIA CARD SERVICES,
N.A., CHASE BANK USA N.A., AMERICAN EXPRESS
COMPANY, BANK OF AMERICA, N.A., CAPITAL ONE
FINANCIAL ADVISORS LLC, ARS NATIONAL
SERVICES INC., CITIGROUP INC., CITIBANK, N.A., GE
CAPITAL CONSUMER LENDING, INC., EQUABLE
ASSENT FINANCIAL, LLC, CAPITAL ONE FINANCIAL
CORPORATION, CAVALRY SPV I, LLC, PORTFOLIO
RECOVERY ASSOCIATES, LLC, AKA PORTFOLIO
RECOVERY,

                        Defendants-Appellees,

NCO FINANCIAL SYSTEMS, INCORPORATED, CAPITAL
MANAGEMENT SERVICES,

                        Defendants.*



FOR PLAINTIFFS-APPELLANTS:                                Phillip Jaffe, New York, NY.

FOR DEFENDANTS-APPELLEES Midland
Credit Management, AKA Midland Funding, LLC
and Asset Acceptance LLC:                                 Casey D. Laffey and Nana Japaridze, Reed
                                                          Smith LLP, New York, NY.

FOR DEFENDANTS-APPELLEES Cavalry
Portfolio Services LLC, Equable Assent
Financial, LLC, and Cavalry SPV I, LLC:                   Donald S. Maurice, Jr., Maurice &
                                                          Wutscher, LLP, Flemington, NJ.




   *
       The Clerk of the Court is hereby directed to amend the caption as shown above.

                                                  2
FOR DEFENDANT-APPELLEE DebtOne,
LLC:                                        William Raley Alford, III, Stanley, Reuter,
                                            Ross, Thornton & Alford, L.L.C., New
                                            Orleans, LA.

FOR DEFENDANT-APPELLEE CACH, LLC:           Manuel H. Newburger, Barron &
                                            Newburger, P.C., Austin, TX, and
                                            Jonathan J. Greystone, Spector Gadon &
                                            Rosen, P.C., Philadelphia, PA.

FOR DEFENDANT-APPELLEE LVNV
Funding, LLC:                               Concepcion A. Montoya and Kyle M.
                                            Medley, Hinshaw & Culbertson LLP,
                                            New York, NY.

FOR DEFENDANTS-APPELLEES FIA Card
Services, N.A. and Bank of America, N.A.:   S. Elaine McChesney and Peter C. Neger,
                                            Morgan Lewis & Bockius LLP, New
                                            York, NY.

FOR DEFENDANT-APPELLEE Chase Bank
USA N.A.:                                   Andrew A. Ruffino, Covington & Burling
                                            LLP, New York, NY, and Robert D. Wick
                                            and Henry B. Liu, Covington & Burling
                                            LLP, Washington, DC.

FOR DEFENDANT-APPELLEE American
Express Company:                            Carmine D. Boccuzzi, Jr., Cleary Gottlieb
                                            Steen & Hamilton LLP, New York, NY.

FOR DEFENDANT-APPELLEES Capital One
Financial Advisors, LLC and Capital One
Financial Corporation:                      David John Fioccola and Jessica
                                            Kaufman, Morrison & Foerster LLP, New
                                            York, NY.

FOR DEFENDANT-APPELLEE ARS National
Services Inc.:                              Richard J. Perr, Fineman Krekstein &
                                            Harris, Philadelphia, PA.


                                       3
FOR DEFENDANT-APPELLEES CitiGroup Inc.
and Citibank, N.A.:                    Stephen C. Robinson, Skadden, Arps,
                                       Slate, Meagher & Flom LLP, New York,
                                       NY.

FOR DEFENDANT-APPELLEE GE Capital
Consumer Lending, Inc.:                                     Michael D. Hynes, DLA Piper LLP, New
                                                            York, NY.

FOR DEFENDANT-APPELLEE Portfolio
Recovery Associates, LLC, AKA Portfolio
Recovery:                                                   Oren D. Langer, Robins, Kaplan L.L.P.,
                                                            New York, NY.

        Appeal from a July 25, 2016 order of the United States District Court for the Southern
District of New York (Richard J. Sullivan, Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the order be and hereby is AFFIRMED.

        Plaintiff-Appellants (“Plaintiffs”) appeal the District Court’s order of dismissal with
prejudice pursuant to Federal Rules of Civil Procedure 16(f) and 41(b).

        In this case, Plaintiffs make no arguments concerning the District Court’s final order in their
principal brief. An appellant is deemed to have waived arguable claims on an issue that is not argued
in his or her principal brief. See, e.g., Gross v. Rell, 585 F.3d 72, 95 (2d Cir. 2009). Accordingly, the
District Court’s order of July 25, 2016 is affirmed.

                                           CONCLUSION

        We AFFIRM the District Court’s order of July 25, 2016.


                                                        FOR THE COURT:
                                                        Catherine O’Hagan Wolfe, Clerk




                                                    4